Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species II in the reply filed on July 27, 2022 is acknowledged.  The traversal is on the ground(s), as stated at pages 5-6 of the Response filed on July 27, 2022:
Applicant respectfully submits that independent claim 9 is generic to at least Species I and Species II, and additionally, that at least dependent claims 10-18 are generic to both Species I and Species II. Furthermore, as noted by the Examiner, Figures 6A-6E are generic to both Species I and Species II. Applicant respectfully notes that Figures 3A and 3B are further generic to both Species I and Species II. 

Therefore, at a very minimum, Applicant respectfully submits that a search for Species II is likely to overlap with a search for at least Species I, as at least claims 9-18, and Figures 3A, 3B, and 6A-6E, are generic to each of Species I and Species II. As such, searching for at least Species I and II would not require a different field of search, would not necessitate search queries tailored to different structures, and thus, would not be a burden for the Examiner.

The Examiner notes that if any claims which are found to eventually be allowable, and which are generic to any unelected Species, then rejoinder of such unelected Species will take place at the time of Notice of Allowability.
Additionally, the Examiner maintains that the groupings of patentably distinct inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries), including any limitations that may eventually be added during prosecution. 
Moreover still, in accordance with 37 CFR 1.104, to the nature of each distinctly claimed Invention, the Examiner must make a thorough study thereof and a thorough investigation of the available prior art relating to the claimed subject matter of each distinctly identified Invention. The examination for each distinct Invention must be complete with respect both to compliance of the application with the applicable statutes and rules and to the patentability of the invention as claimed, in addition to matters of form, including Title 35 to the United States Code, sections 101,102, 103 and 112, to each distinctly grouped invention. 
Each separately grouped Invention must be thoroughly searched, including, but not limited to, various searching fields (as expressly noted, supra, and as further evidenced in the Search History made of record within the file history), inclusive of differing text search strategies and/or queries, determination of anticipation, if any, of uncovered prior art, potential application of the Graham factual inquiries to each distinct species/invention to review for any indicia of possible obviousness, etc. 
As has been held, if there is an express admission that the claimed inventions would have been obvious over each other within the meaning of 35 U.S.C. § 103, restriction should not be required. In re Lee, 199 USPQ 108 (Comm'r Pat. 1978). 
There is nothing on record, at present, to show that the distinctly groupedinventions are obvious variants. 
The Applicant has not established that each of the aforementioned Inventions are not separately patentable, nor has Applicant submitted evidence or identified such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. If the Applicant were to include such a statement, the election requirement would be withdrawn. In either instance, however, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. § 103 of the other invention. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-8, 19, and 20 are currently withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 27, 2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9, 10, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 12 of U.S. Patent No. 11,100,946 B1. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims 11 and 12 of  U.S. Patent No. 11,100,946 B1. 
More specifically, the limitations of claim 9 of the instant application are all found in claims 11 and 12 of U.S. Patent No. 11,100,946 B1	That is, as per claim 9 of the instant application, U.S. Patent No. 11,100,946 B1 claims a sensing element (e.g., "a magnetic recording head … differential reader"), comprising: a first spin hall effect layer; a first free layer; a gap layer; a second spin hall effect layer; and a second free layer, wherein the gap layer is disposed between and in contact with the first free layer and the second free layer (e.g., see claims 11 and 12 of U.S. Patent No. 11,100,946 B1), and wherein the sensing element is a multi- terminal sensing element (e.g., positive terminal, negative terminal of claim 11 of U.S. Patent No. 11,100,946 B1).
Note: the term "disposed on" encompasses the term "in contact with" as it pertains to the relationship of the gap layer and the first and second free layers. 
Moreover, the ordinary definition of "dispose" includes "to place (things) at proper distances apart and in proper positions with regard to each other, to place suitably." Dispose, v., Oxford English Dictionary, http://www.oed.com/view/Entry/55113?rskey=WNMnHc&result=2&isAdvan; see also Merriam-Webster's 335 (Frederick C. Mish, et al., eds.) 10th ed. 1999 (defining "dispose" to mean "to put in place"). The ordinary definition of the preposition "on" includes "[i]n contact with, upon the surface of." On, prep., Oxford English Dictionary, http://www.oed.com/view/Entry/131297?rskey=rEwFvc&result=5&isAdvan; see also Merriam-Webster's 811 (Frederick C. Mish, et al., eds.) 10th ed. 1999 (defining "on" to mean "used as a function word to indicate position in contact with and supported by the top surface of" and "used as a function word to indicate position in or in contact with an outer surface"). 
Accordingly, taken together, a definition of "disposed on" means "placed in contact with." Additionally, after reviewing U.S. Patent No. 11,100,946 B1 to ascertain a definition that would be different from the ordinary and customary meaning of the term "disposed on" (as meaning "in contact with," versus, e.g., a term such as "disposed over" - in which there could indeed be intervening layers/structure), there is no evidence to suggest that the inventors intended to ascribe a different meaning to the phrase "disposed on" other than its ordinary definition. Thus, the ordinary and customary definition of the term "disposed on" should reign in this instance in light of the absence of any specification language that suggests otherwise. 
As such, since the language of claim 9 of the instant application is readily found in claims 11 and 12 of U.S. Patent No. 11,100,946 B1.
Moreover, claim 9 of the instant invention is broader in scope, i.e., the entire scope of the reference claim(s) fall(s) within the scope of the examined claim (and the other rejected claims, as noted, infra). In such a situation, a later patent to a genus would, necessarily, extend the right to exclude granted by an earlier patent directed to a species or sub-genus. In this type of nonstatutory double patenting situation, an obviousness analysis is not required for the nonstatutory double patenting rejection. Therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP 804.
Regarding claim 10, the recitation "wherein the first free layer and the second free layer have a magnetic field direction that is parallel to a magnetic field direction of a magnetic media" is considered an intended use limitation. That is, the claim is drawn to a "sensing element" per se. Claim 10 recites use with "a magnetic field direction of a magnetic media" which is extraneous to the sensing element, wherein the magnetic media is to be used with the sensing element. The magnetic media has not been positively recited (nor is it required in the claims as presently drafted).
It is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable. See In re Spada, 911 F.2d 705, 708,  15 USPQ2d 1655, 1657 (Fed. Cir. 1990) ("The discovery of a new property or use of a  previously known composition, even when that property and use are unobvious from prior art, cannot impart patentability to claims to the known composition."); Titanium Metals Corp. of Am. V. Banner, 778 F.2d 775, 782,  227 USPQ 773, 778 (Fed. Cir. 1985) (composition claim reciting a newly discovered property of an old alloy did not satisfy section 102 because the alloy itself was not  new); In re Pearson, 494 F.2d 1399, 1403, 181 USPQ 641, 644 (CCPA 1974) (intended use of an old composition does not render composition claim patentable); In re Zierden, 411 F.2d 1325, 1328, 162 USPQ 102, 104 (CCPA 1969) ("[M]ere statement of a new use for an otherwise old or obvious composition cannot render a claim to the composition patentable."); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim failed to distinguish over the prior art apparatus);  In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 162 (CCPA 1957) (“the grant of a patent on a composition or a machine cannot be predicated on a new use of that machine or composition":); In re Benner, 174 F.2d 938, 942, 82 USPQ 49, 53 (CCPA 1949) (“no provision has been made in the patent statutes for granting a patent upon an old product based solely upon discovery of a new use for such product").
	As per claim 18, U.S. Patent No. 11,100,946 B1 further claims a "magnetic recording device" (e.g., "magnetic recording head" - see claim 11).

Claims 9, 10, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 11 of U.S. Patent No. 11,222,656 B1. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims 10 and 11 of  U.S. Patent No. 11,222,656 B1. 
More specifically, the limitations of claim 9 of the instant application are all found in claims 10 and 11 of U.S. Patent No. 11,222,656 B1	That is, as per claim 9 of the instant application, U.S. Patent No. 11,222,656 B1 claims a sensing element (e.g., "sensing element"), comprising: a first spin hall effect layer; a first free layer; a gap layer; a second spin hall effect layer; and a second free layer, wherein the gap layer is disposed between and in contact with the first free layer and the second free layer (e.g., see claims 10 and 11 of U.S. Patent No. 11,222,656 B1), and wherein the sensing element is a multi- terminal sensing element (e.g., positive terminal, negative terminal of claim 10 of U.S. Patent No. 11,222,656 B1).
Note: the term "disposed on" encompasses the term "in contact with" as it pertains to the relationship of the gap layer and the first and second free layers, as discussed, supra. 
As such, since the language of claim 9 of the instant application is readily found in claims 10 and 11 of U.S. Patent No. 11,222,656 B1.
Moreover, claim 9 of the instant invention is broader in scope, i.e., the entire scope of the reference claim(s) fall(s) within the scope of the examined claim (and the other rejected claims, as noted, infra). In such a situation, a later patent to a genus would, necessarily, extend the right to exclude granted by an earlier patent directed to a species or sub-genus. In this type of nonstatutory double patenting situation, an obviousness analysis is not required for the nonstatutory double patenting rejection. Therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP 804.
Regarding claim 10, the recitation "wherein the first free layer and the second free layer have a magnetic field direction that is parallel to a magnetic field direction of a magnetic media" is considered an intended use limitation. That is, the claim is drawn to a "sensing element" per se. Claim 10 recites use with "a magnetic field direction of a magnetic media" which is extraneous to the sensing element, wherein the magnetic media is to be used with the sensing element. The magnetic media has not been positively recited (nor is it required in the claims as presently drafted).
It is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable. See In re Spada, 911 F.2d 705, 708,  15 USPQ2d 1655, 1657 (Fed. Cir. 1990) ("The discovery of a new property or use of a  previously known composition, even when that property and use are unobvious from prior art, cannot impart patentability to claims to the known composition."); Titanium Metals Corp. of Am. V. Banner, 778 F.2d 775, 782,  227 USPQ 773, 778 (Fed. Cir. 1985) (composition claim reciting a newly discovered property of an old alloy did not satisfy section 102 because the alloy itself was not  new); In re Pearson, 494 F.2d 1399, 1403, 181 USPQ 641, 644 (CCPA 1974) (intended use of an old composition does not render composition claim patentable); In re Zierden, 411 F.2d 1325, 1328, 162 USPQ 102, 104 (CCPA 1969) ("[M]ere statement of a new use for an otherwise old or obvious composition cannot render a claim to the composition patentable."); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim failed to distinguish over the prior art apparatus);  In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 162 (CCPA 1957) (“the grant of a patent on a composition or a machine cannot be predicated on a new use of that machine or composition":); In re Benner, 174 F.2d 938, 942, 82 USPQ 49, 53 (CCPA 1949) (“no provision has been made in the patent statutes for granting a patent upon an old product based solely upon discovery of a new use for such product").
As per claim 18, although U.S. Patent No. 11,222,656 B1 does not expressly claim a magnetic recording device, Official notice is taken that magnetic recording devices are notoriously old and well known and ubiquitous in the art; such Officially noticed fact being capable of instant and unquestionable demonstration as being well-known.
	It would have been obvious to one of ordinary skill in the art at the time the invention of U.S. Patent No. 11,222,656 B1 was effectively filed to simply claim wherein the magnetic sensor is provided within a magnetic recording device, in order to simply record information and retrieve magnetic information, within the intended operating environment of the claimed magnetic sensor of U.S. Patent No. 11,222,656 B1, as is well-known, established and appreciated in the art.  
	
Claims 9, 10, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 15 and 16 of copending Application No. 17/395,306 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims 12, 15 and 16 of copending Application No. 17/395,306 (reference application). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims 12, 15 and 16 of  copending Application No. 17/395,306 (reference application). 
More specifically, the limitations of claim 9 of the instant application are all found in claims 12, 15 and 16 of copending Application No. 17/395,306 (reference application).
That is, as per claim 9 of the instant application, copending Application No. 17/395,306 claims a sensing element (e.g., "magnetic sensor"), comprising: a first spin hall effect layer (e.g., one of the first, first spin Hall effect layer or the second, first spin hall effect layer); a first free layer; a gap layer; a second spin hall effect layer (e.g., one of the first, second spin Hall effect layer or the second, second spin hall effect layer); and a second free layer, wherein the gap layer is disposed between and in contact with the first free layer and the second free layer (e.g., see claims 12, 15 and 16 of U.S. Patent No. 11,100,946 B1).
Thus, the noted limitations are all disclosed within at least claims 12, 15 and 16. Although copending Application No. 17/395,306 (reference application) does not expressly claim wherein the sensing element is a multi- terminal sensing element, Official notice is taken that attaching tremails (multiple) to a magnetk sensor of the type claimed by copending Application No. 17/395,306 (reference application) are notoriously old and well known and ubiquitous in the art; such Officially noticed fact being capable of instant and unquestionable demonstration as being well-known.
	It would have been obvious to one of ordinary skill in the art at the time the invention of copending Application No. 17/395,306 (reference application) was effectively filed to simply claim wherein the magnetic sensor is attached to multiple terminals, in order to allow the magnetic sensor to work in its intended environment by providing electrical connections  (via multiple terminals) in order to allow electrical signals to flow in its intended manner, as is well-known, established and appreciated in the art. 
Regarding claim 10, the recitation "wherein the first free layer and the second free layer have a magnetic field direction that is parallel to a magnetic field direction of a magnetic media" is considered an intended use limitation. That is, the claim is drawn to a "magnetic sensor" per se. Claim 10 recites use with "a magnetic field direction of a magnetic media" which is extraneous to the sensing element, wherein the magnetic media is to be used with the sensing element. The magnetic media has not been positively recited (nor is it required in the claims as presently drafted).
It is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable. See In re Spada, 911 F.2d 705, 708,  15 USPQ2d 1655, 1657 (Fed. Cir. 1990) ("The discovery of a new property or use of a  previously known composition, even when that property and use are unobvious from prior art, cannot impart patentability to claims to the known composition."); Titanium Metals Corp. of Am. V. Banner, 778 F.2d 775, 782,  227 USPQ 773, 778 (Fed. Cir. 1985) (composition claim reciting a newly discovered property of an old alloy did not satisfy section 102 because the alloy itself was not  new); In re Pearson, 494 F.2d 1399, 1403, 181 USPQ 641, 644 (CCPA 1974) (intended use of an old composition does not render composition claim patentable); In re Zierden, 411 F.2d 1325, 1328, 162 USPQ 102, 104 (CCPA 1969) ("[M]ere statement of a new use for an otherwise old or obvious composition cannot render a claim to the composition patentable."); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim failed to distinguish over the prior art apparatus);  In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 162 (CCPA 1957) (“the grant of a patent on a composition or a machine cannot be predicated on a new use of that machine or composition":); In re Benner, 174 F.2d 938, 942, 82 USPQ 49, 53 (CCPA 1949) (“no provision has been made in the patent statutes for granting a patent upon an old product based solely upon discovery of a new use for such product").
	As per claim 18, although copending Application No. 17/395,306 (reference application) does not expressly claim a magnetic recording device, Official notice is taken that magnetic recording devices are notoriously old and well known and ubiquitous in the art; such Officially noticed fact being capable of instant and unquestionable demonstration as being well-known.
	It would have been obvious to one of ordinary skill in the art at the time the invention of copending Application No. 17/395,306 (reference application) was effectively filed to simply claim wherein the magnetic sensor is provided within a magnetic recording device, in order to simply record information and retrieve magnetic information, within the intended operating environment of the claimed magnetic sensor of copending Application No. 17/395,306 (reference application), as is well-known, established and appreciated in the art.  

Allowable Subject Matter
Claims 11-17 are tentatively objected to as being dependent upon a rejected base claim, but, pending an updated search, amendments or arguments presented by the Applicant and considered by the Examiner in reply to this office communication, would be favorably considered if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Prior or Relevant Art on enclosed PTO-892
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited art made of record (see the enclosed PTO-892), not applied to the rejection of the claims, supra, each disclose aspects of the claimed invention, including magnetic sensors having multiple free layers and/or spin hall layers disposed therein.
The best prior art has been applied to the claimed invention (see the rejection of the claims on the applied prior art, supra). However, if Applicant chooses to amend the claims in a manner to obviate the applied prior art, as noted in the rejection, supra, the Applicant is advised to not only carefully review the applied prior art for all it teaches and/or suggests, but also the cited prior art of record in order to obviate any potential rejections based on potential amendment(s); by doing so, compact prosecution on the merits can be enhanced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577. The examiner can normally be reached Monday-Thursday, 8:00AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KLIMOWICZ/            Primary Examiner, Art Unit 2688